 


109 HJ 63 IH: Proposing an amendment to the Constitution of the United States to allow an item veto of appropriation bills.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 63 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Kennedy of Minnesota introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to allow an item veto of appropriation bills. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
The President may disapprove any item of appropriation in any bill. If any bill is approved by the President, any item of appropriation contained therein which is not disapproved shall become law. The President shall return with his objections any item of appropriation disapproved to the House in which the bill containing such item originated. The Congress may, in the manner prescribed under section 7 of Article I for bills disapproved by the President, reconsider any item disapproved under this article.  . 
 
